Mr. JUSTICE EBERSPACHER delivered the opinion of the court: This is an appeal by plaintiffs from a judgment entered after a bench trial for parties defendant by the circuit court of Fayette County. Plaintiffs commenced this suit by filing a complaint in the circuit court of Fayette County. Subsequently, plaintiffs amended this complaint by filing their first amended complaint. Plaintiffs’ first amended complaint was an action in two counts. Count I alleged that parties defendant “unlawfully” withheld the possession of certain premises located in Fayette County from tire plaintiffs. This count was abandoned by plaintiffs, and a directed verdict in favor of parties defendant was entered on this count by the trial court. Count II alleged that parties defendant held possession of said premises during 1971 and 1972, and that while in possession of said premises they “wrongfully used and abused the items of chattel property and personal property of the plaintiffs” located thereon. After a bench trial, the trial court entered judgment in favor of parties defendant, expressly finding that defendant Melvin Kern was a purchaser in good faith and for value of the hay, straw, shelled com, and silage located upon plaintiffs’ farm. Having reviewed the record, we find that no error of law appears, that the judgment is not against the manifest weight of the evidence, and that an opinion would have no precedential value. We therefore affirm in accordance with Supreme Court Rule 23. Ill. Rev. Stat. 1973, ch. 110A, par. 23. Judgment affirmed. JONES, P. J., and CARTER, J., concur.